

Exhibit (10)T

[target1583606v2exhibi_image1.gif]
    


Target Corporation 2011 Long-Term Incentive Plan


EXECUTIVE
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
(U.S. and Canada)


THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made
in Minneapolis, Minnesota as of the date of grant (the “Grant Date”) set forth
in the award letter (the “Award Letter”) by and between the Company and the
person (the “Executive”) identified in the Award Letter. This award (the
“Award”) of Restricted Stock Units (“RSUs”), provided to you as a Service
Provider, is being issued under the Target Corporation 2011 Long-Term Incentive
Plan (the “Plan”), subject to the following terms and conditions. The intent of
the Award is for the Executive to earn the Award, subject to minimum Company
performance, for providing Service to the Company or a Subsidiary through the
three full fiscal years after the Grant Date and, except for the specific
circumstances described in this Agreement, receive the Shares issuable under the
RSUs after the end of that period.


1.    Definitions. Except as otherwise provided in this Agreement, the defined
terms used in this Agreement shall have the same meaning as in the Plan. The
term “Committee” shall also include those persons to whom authority has been
delegated under the Plan.


2.    Grant of RSUs.


(a)    Subject to the relevant terms of the Plan and this Agreement, as of the
Grant Date, the Company has granted the Executive the number of RSUs set forth
in the Award Letter (the “Goal Payout”). The maximum number of Shares that may
be earned is equal to 125% of the Goal Payout (the “Maximum Payout”). The number
of Shares actually earned, if any, shall depend on the Company’s performance
during the period comprised of the Company’s three consecutive fiscal years
beginning with the first full fiscal year commencing after the Grant Date (the
“Performance Period”).


(b)    If the Minimum Performance Condition described in Section 3 is satisfied,
the actual number of Shares earned will be determined by the Committee pursuant
to a formula established by the Committee to measure the Company’s performance
during the Performance Period (the “Payout Formula”). The determination of the
actual number of Shares earned, which shall not exceed the Maximum Payout, shall
occur as soon as practicable after completion of the Performance Period, but in
any event not later than November 30 of the calendar year in which the
Performance Period ends (the date the Committee so determines, the “Final
Determination Date”). A description of the Payout Formula and the percentage of
Shares to be earned, if any, for the various levels of performance will be
communicated to the

1.

--------------------------------------------------------------------------------



Executive. All decisions of the Committee regarding the application of the
Payout Formula and the number of Shares earned shall be final and binding on the
Executive. Except as set forth in Section 7, the Award shall be cancelled and
the Executive shall have no rights hereunder if any of the following occur: (i)
the Committee determines on the Determination Date described in Section 3 that
the Minimum Performance Condition has not been satisfied, or (ii) the Final
Determination Date does not occur.


3.    Minimum Performance Condition. Except as set forth in Section 7, as a
condition to the receipt of any Shares in settlement of the Award, the Company’s
consolidated EBIT for the first full fiscal year of the Performance Period must
be equal to or greater than $1 billion (the “Minimum Performance Condition”).
The Committee shall determine whether the Minimum Performance Condition is
satisfied as soon as practicable after completion of the first full fiscal year
of the Performance Period, but in any event not later than November 30 of the
calendar year in which the first full fiscal year of the Performance Period ends
(the date the Committee so determines, the “Determination Date”).


4.    Vesting Schedule. The RSUs shall vest on the earlier of: (a) the end of
the Performance Period, in which case, the RSUs shall vest in the amount
determined by the Committee pursuant to the Payout Formula; (b) the date that
the conditions for an Accelerated Vesting Event set forth in Section 5 are
satisfied, in which case, the RSUs shall vest in the amount specified under the
respective Accelerated Vesting Event; or (c) as specified in Sections 6 or 7.
The date of vesting is referred to as the “Vesting Date”. All such vested RSUs
shall be paid out as provided in Section 11, in accordance with and subject to
any restrictions set forth in this Agreement, the Plan or any agreement the
Executive may be required to enter pursuant to Sections 5 or 6.


5.    Accelerated Vesting Events. Upon the occurrence of one of the following
events (each, an “Accelerated Vesting Event”), the RSUs subject to this
Agreement shall vest as provided below:


(a)    Early Retirement. If the Early Retirement Conditions are satisfied the
RSUs shall vest in the amount determined by the Committee pursuant to the Payout
Formula (if the Minimum Performance Condition is satisfied) as of the later of
(i) the Determination Date, or (ii) the date the last of the Early Retirement
Conditions is satisfied, as applicable. The “Early Retirement Conditions” are:
(i) the Executive attaining age 55 and completing at least 15 years of Service
(which 15 years need not be continuous) on or prior to the Executive’s voluntary
termination of Service, (ii) the Company receiving a valid unrevoked agreement
from the Executive containing a release of claims, a covenant not to engage in
competitive employment, and/or other provisions deemed appropriate by the
Committee in its sole discretion, and (iii) the Executive must have commenced
discussions with the Company’s Chief Executive Officer or most senior human
resources executive regarding the Executive’s consideration of termination at
least one year prior to the Executive’s voluntary termination of Service.


(b)    Normal Retirement. If the Normal Retirement Conditions are satisfied the
RSUs shall vest in the amount determined by the Committee pursuant to the Payout
Formula (if the Minimum Performance Condition is satisfied) as of the later of
(i) the Determination Date, or (ii) the date the last of the Normal Retirement
Conditions is satisfied, as applicable. The

2.

--------------------------------------------------------------------------------



“Normal Retirement Conditions” are: (i) the Executive attaining age 60 and
completing at least 10 years of Service (which 10 years need not be continuous)
on or prior to the Executive’s voluntary termination of Service, (ii) the
Company receiving a valid unrevoked agreement from the Executive containing a
release of claims, a covenant not to engage in competitive employment, and/or
other provisions deemed appropriate by the Committee in its sole discretion, and
(iii) the Executive must have commenced discussions with the Company’s Chief
Executive Officer or most senior human resources executive regarding the
Executive’s consideration of termination at least one year prior to the
Executive’s voluntary termination of Service.


(c)    Death. In the case of the Executive’s death prior to the Executive’s
termination of Service, the RSUs shall vest in the amount determined by the
Committee pursuant to the Payout Formula (if the Minimum Performance Condition
is satisfied) as of the later of (i) the Determination Date, or (ii) the date of
the Executive’s death.


(d)    Disability. In the case of the Executive’s Disability prior to the
Executive’s termination of Service, the RSUs shall vest in the amount determined
by the Committee pursuant to the Payout Formula (if the Minimum Performance
Condition is satisfied) as of the later of (i) the Determination Date, or (ii)
the date of the Executive’s Disability.


6.    Involuntary Service Separation. Notwithstanding any other provisions of
this Agreement to the contrary, and provided the Company has received a valid
unrevoked agreement from the Executive containing a release of claims, a
covenant not to engage in competitive employment, and/or other provisions deemed
appropriate by the Committee in its sole discretion, if the Executive’s Service
is involuntarily terminated by the Company or a Subsidiary to which the
Executive is providing Service (the “Service Recipient”) prior to the end of the
Performance Period other than for Cause (an “Involuntary Service Separation”),
then RSUs equal to 50% of the Goal Payout shall vest (if the Minimum Performance
Condition is satisfied) as of the later of (a) the Determination Date, or (b)
the date of the Executive’s Involuntary Service Separation. All remaining RSUs
shall be cancelled and the Executive shall have no rights to such cancelled
RSUs.


7.    Change in Control.


(a)    If a Change in Control occurs prior to the Determination Date or after a
Committee determination on the Determination Date that the Minimum Performance
Condition has been satisfied, the extent to which the RSUs shall vest shall be
determined pursuant to the Plan. The Goal Payout shall be considered the number
of outstanding RSUs granted under the Plan for purposes of Section 11(b)(2) of
the Plan.


(b)    Notwithstanding Section 7(a), RSUs equal to the Goal Payout shall vest
if, on or prior to such Change in Control, the Executive satisfies the age and
years of Service requirements of either the “Early Retirement Conditions” in
Section 5(a) or the “Normal Retirement Conditions” in Section 5(b).









3.

--------------------------------------------------------------------------------



(c)    If, prior to a Change in Control, the Committee has determined on the
Determination Date that the Minimum Performance Condition has not been
satisfied, then the Award shall be cancelled and the Executive shall have no
rights hereunder.


8.    Cause. Notwithstanding any other provisions of this Agreement to the
contrary, if the Committee concludes, in its sole discretion, that the
Executive’s Service was terminated in whole or in part for Cause, all of the
RSUs subject to the Award shall terminate immediately and the Executive shall
have no rights hereunder.


9.    Other Termination; Changes of Service. If the Executive’s termination of
Service occurs at any time prior to the end of the Performance Period for any
reason not meeting the conditions specified in Sections 5 through 8, all of the
RSUs subject to the Award shall terminate effective as of the date of
termination of Service and the Executive shall have no rights hereunder. Service
shall not be deemed terminated in the case of (a) any approved leave of absence,
or (b) transfers among the Company and any Subsidiaries in the same Service
Provider capacity; however, a termination of Service shall occur if (i) the
relationship the Executive had with the Company or a Subsidiary at the Grant
Date terminates, even if the Executive continues in another Service Provider
capacity with the Company or a Subsidiary, or (ii) the Executive experiences a
“separation from service” within the meaning of Code Section 409A.


10.    Dividend Equivalents. The Award is being granted with an equal number of
dividend equivalents. Accordingly, the Executive shall have the right to receive
additional RSUs with a value equal to the regular cash dividend paid on one
Share for each RSU earned pursuant to this Agreement prior to the conversion of
RSUs and issuance of Shares pursuant to Section 11. The dividend equivalents
will be based on the actual number of RSUs earned pursuant to this Agreement.
The number of additional RSUs to be received as dividend equivalents for each
RSU held shall be determined by dividing the cash dividend per share by the Fair
Market Value of one Share on the dividend payment date; provided, however, that
for purposes of avoiding the issuance of fractional RSUs, on each dividend
payment date the additional RSUs issued as dividend equivalents shall be rounded
up to the nearest whole number. All such additional RSUs received as dividend
equivalents shall be subject to forfeiture in the same manner and to the same
extent as the original RSUs granted hereby, and shall be converted into Shares
on the basis and at the time set forth in Section 11 hereof.


11.    Conversion of RSUs and Issuance of Shares.


(a)    Timing. Subject to Section 11(b), vested RSUs shall be converted to
Shares on a one-for-one basis and shall be issued within 90 days following the
Final Determination Date, but any event not later than December 31 of the
calendar year in which the Performance Period ends.


(b)    409A Change in Control Event. In the event of a Change in Control that
constitutes a change in ownership or effective control of, or a change in the
ownership of a substantial portion of the assets of, the Company under Code
Section 409A (a “409A Change in Control Event”), vested RSUs shall be converted
to Shares on a one-for-one basis

4.

--------------------------------------------------------------------------------



and shall be issued within ten days after the Change in Control. For a Change in
Control that is not a 409A Change in Control Event, the timing of the conversion
of RSUs and issuance of underlying Shares shall be in accordance with Section
11(a).


(c)    Unvested RSUs. All of the RSUs subject to the Award that are unvested as
of the time the vested RSUs are converted and Shares are issued under this
Section 11 shall terminate immediately and the Executive shall have no rights
hereunder with respect to those unvested RSUs.


(d)    Code Section 409A. The Committee in its sole discretion may accelerate or
delay the distribution of any payment under this Agreement to the extent allowed
or required under Code Section 409A. Payment of amounts under this Agreement are
intended to comply with the requirements of Code Section 409A and this Agreement
shall in all respects be administered and construed to give effect to such
intent.


12.    Taxes. The Executive acknowledges that (a) the ultimate liability for any
and all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”) legally due by him or her is and
remains the Executive’s responsibility and may exceed the amount actually
withheld by the Company and/or the Service Recipient and (b) the Company and/or
the Service Recipient or a former Service Recipient, as applicable, (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting and/or conversion of the RSUs and issuance of Shares; (ii) do not
commit and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Executive’s liability for
Tax-Related Items; (iii) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction if the Executive has become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event; and (iv) may refuse to deliver the Shares to the
Executive if he or she fails to comply with his or her obligations in connection
with the Tax-Related Items as provided in this Section.


The Executive authorizes and consents to the Company and/or the Service
Recipient, or their respective agents, satisfying all applicable Tax-Related
Items which the Company reasonably determines are legally payable by him or her
by withholding from the Shares that would otherwise be delivered to the
Executive the highest number of whole Shares that the Company determines has a
value less than or equal to the aggregate applicable Tax-Related Items. In lieu
thereof, the Executive may elect at the time of conversion of the RSUs such
other then-permitted method or combination of methods established by the Company
and/or the Service Recipient to satisfy the Executive’s Tax-Related Items.


13.    Limitations on Transfer. The Award shall not be sold, assigned,
transferred, exchanged or encumbered by the Executive other than pursuant to the
terms of the Plan.


14.    Recoupment Provision. In the event of a restatement of the Company’s
consolidated financial statements that is caused, in whole or in part, by the
intentional misconduct of the Executive, the Company may take one or more of the
following actions with respect to the Award, as determined by the Compensation
Committee of the Board (the

5.

--------------------------------------------------------------------------------



“Compensation Committee”) in its sole discretion, and the Executive shall be
bound by such determination:


(a)    cancel all or a portion of the RSUs, whether vested or unvested, and any
or all dividend equivalents related to the Award; and


(b)    require repayment of all or any portion of the amounts realized or
received by the Executive resulting from the conversion of RSUs to Shares or the
sale of Shares related to the Award.


The term “restatement” shall mean the result of revising financial statements
previously filed with the Securities and Exchange Commission to reflect the
correction of an error. The term “intentional misconduct” shall be limited to
conduct that the Compensation Committee determines indicates intent to mislead
management, the Board, or the Company’s shareholders, but shall not include good
faith errors in judgment made by the Executive.


The Executive agrees that the Company may setoff any amounts it is entitled to
recover under this Section against any amounts owed by the Company to the
Executive under any of the Company’s deferred compensation plans to the extent
permitted under Code Section 409A. The Executive further agrees that the terms
of this Section shall survive the Executive’s termination of Service and any
conversion of the Award into Shares. This Section 14 shall not apply, and no
amounts may be recovered hereunder, following a Change in Control.


15.    No Employment Rights. Nothing in this Agreement, the Plan or the Award
Letter shall confer upon the Executive any right to continued Service with the
Company or any Subsidiary, as applicable, nor shall it interfere with or limit
in any way any right of the Company or any Subsidiary, as applicable, to
terminate the Executive’s Service at any time with or without Cause or change
the Executive’s compensation, other benefits, job responsibilities or title
provided in compliance with applicable local laws and permitted under the terms
of the Executive’s Service contract, if any.


(a)    The Executive’s rights to vest in the RSUs or receive Shares after
termination of Service shall be determined pursuant to Sections 5 through 11.
Those rights and the Executive’s date of termination of Service will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar notice period pursuant
to local law).


(b)    This Agreement, the Plan and the Award Letter are separate from, and
shall not form, any part of the contract of Service of the Executive, or affect
any of the rights and obligations arising from the Service relationship between
the Executive and the Company and/or the Service Recipient.


(c)    No Service Provider has a right to participate in the Plan. All decisions
with respect to future grants, if any, shall be at the sole discretion of the
Company and/or the Service Recipient.

6.

--------------------------------------------------------------------------------





(d)    The Executive will have no claim or right of action in respect of any
decision, omission or discretion which may operate to the disadvantage of the
Executive.


16.    Nature of Grant. In accepting the grant, the Executive acknowledges,
understands, and agrees that:


(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement,
and any such modification, amendment, suspension or termination will not
constitute a constructive or wrongful dismissal;


(b)    the RSUs are extraordinary items and are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or welfare or retirement
benefits or similar payments;


(c)    in no event should the RSUs be considered as compensation for, or
relating in any way to, past services for the Company or the Service Recipient,
nor are the RSUs or the underlying Shares intended to replace any pension rights
or compensation;


(d)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(e)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Executive’s participation
in the Plan or the RSUs;


(f)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of the Executive’s Service
(for any reason whatsoever and whether or not in breach of local labor laws),
and in consideration of the grant of the RSUs to which the Executive is
otherwise not entitled, the Executive irrevocably (i) agrees never to institute
any such claim against the Company or the Service Recipient, (ii) waives the
Executive’s ability, if any, to bring any such claim, and (iii) releases the
Company and the Service Recipient from any such claim. If, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Executive shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims; and


(g)    the Executive is hereby advised to consult with personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the RSUs or the Plan.


17.    Governing Law; Venue; Jurisdiction. To the extent that federal laws do
not otherwise control, this Agreement, the Award Letter, the Plan and all
determinations made and actions taken pursuant to the Plan shall be governed by
the laws of the State of Minnesota without regard to its conflicts-of-law
principles and shall be construed accordingly. The

7.

--------------------------------------------------------------------------------







exclusive forum and venue for any legal action arising out of or related to this
Agreement shall be the United States District Court for the District of
Minnesota, and the parties submit to the personal jurisdiction of that court. If
neither subject matter nor diversity jurisdiction exists in the United States
District Court for the District of Minnesota, then the exclusive forum and venue
for any such action shall be the courts of the State of Minnesota located in
Hennepin County, and the Executive, as a condition of this Agreement, consents
to the personal jurisdiction of that court.


18.    Currencies and Dates. Unless otherwise stated, all dollars specified in
this Agreement and the Award Letter shall be in U.S. dollars and all dates
specified in this Agreement shall be U.S. dates.


19.    Language Consent. The parties acknowledge that it is their express wish
that the Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à la présente convention. If the Executive has
received this Agreement or any other Plan document translated into a language
other than English, the English version shall control.


20.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Executive’s participation in the Plan, on the
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Executive to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.


21.    Plan and Award Letter Incorporated by Reference; Electronic Delivery. The
Plan, as hereafter amended from time to time, and the Award Letter shall be
deemed to be incorporated into this Agreement and are integral parts hereof. In
the event there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern. The Company or a third
party designated by the Company may deliver to the Executive by electronic means
any documents related to his or her participation in the Plan. The Executive
acknowledges receipt of a copy of the Plan and the Award Letter.  




[End of Agreement]



8.